DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0348603 to Mikawa et al. (Mikawa) in view of US Patent Application Publication No. 2011/0030632 to David et al. (David).

In Reference to Claim 1
Mikawa teaches (see Mikawa and Figs. 2 – 4 below):
A valve timing adjustment device comprising:
A driving-side rotatable body (Fig. 2 – reference characters 1, 6, 19) configured to rotate about a rotational axis (X) synchronously with the drive shaft (Mikawa paragraph [0047]), the driving-side rotatable body including:
A sprocket portion (1) configured to receive the drive force transmitted from the drive shaft (paragraph [0048]); and
A housing portion (19) shaped in a tubular form and is formed separately from the sprocket portion, the housing portion including a plurality of internal teeth formed at an inner peripheral surface of the housing portion (as seen from Fig. 2 and paragraph [0051]);
An eccentric shaft portion (13, 30) shaped in a cylindrical tubular form with an outer peripheral surface formed to be eccentric to the rotational axis (as seen from Fig. 2 and paragraphs [0079] and [0081] – [0082]), the eccentric shaft portion configured to be rotated by an actuator (12) (paragraphs [0091] – [0092]);
A plurality of rollers (Fig. 3 – reference characters 34) arranged radially between the plurality of internal teeth (19a) and the eccentric shaft portion in a circumferential array, the plurality of rollers including a quantity of rollers that is less than a quantity of internal teeth of the plurality of internal teeth (as seen from Figs. 2 and 3);

A retainer (Fig. 3 – reference character 41) configured to limit circumferential movement of the plurality of rollers (paragraph [0081]); and
A stopper portion (Fig. 4 – reference characters 2c and 2d) configured to define a limit of a rotational phase of the driven shaft relative to the drive shaft (paragraphs [0057] – [0058]); and
A cover portion (1a) arranged on a radially outer side of the stopper portion, the cover portion including an engaging portion (1d) configured to engage the stopper portion in the circumferential direction (paragraph [0057]).
Mikawa does not teach the following which is taught by David (see David and Fig. 10 below):
Wherein the housing portion (Fig. 10 – reference character 36”) has a press-fitting portion (80) configured to be press-fitted to an inner peripheral surface (78) of the sprocket portion (16”, 74) (David paragraph [0050]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of David to provide the housing portion with a press-fitting portion configured to engage an inner peripheral surface of the sprocket portion via a press-fit within the valve timing mechanism of Mikawa since it would permit a larger tolerance-higher press fit class to 

In Reference to Claim 2
Mikawa teaches:
In addition to all the limitations of claim 1 discussed above, wherein the sprocket portion is formed integrally with the cover portion in one-piece (as seen from Fig. 2 and Mikawa paragraph [0048]).
In Reference to Claim 3
Mikawa teaches:
In addition to all the limitations of claim 2 discussed above, wherein the engaging portion extends in the circumferential direction over an extension angle corresponding to a specification of the engine (as seen from Fig. 4 and Mikawa paragraphs [0057] – [0058]).
In Reference to Claim 4
Mikawa teaches:
A method for manufacturing the valve timing adjustment device of claim 1, the method comprising:
Forming the sprocket portion and the housing portion separately; and
Assembling the eccentric shaft portion, the plurality of rollers, and the driven-side rotatable body to the housing portion (as seen from Fig. 2 and the rejection of claim 1 above).


Press-fitting the press-fitting portion to the inner peripheral surface of the sprocket portion so as to fix the sprocket portion to the housing portion (as seen from Fig. 10 and the rejection of claim 1 above).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of David to provide the housing portion with a press-fitting portion configured to engage an inner peripheral surface of the sprocket portion via a press-fit so as to fix the sprocket portion to the housing portion within the valve timing mechanism of Mikawa since it would permit a larger tolerance-higher press fit class to be used without resulting in significant deformation of the housing as taught by David (paragraphs [0014] – [0015]).


    PNG
    media_image1.png
    655
    519
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    459
    477
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    451
    446
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    277
    438
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Manako et al. (US 2018/0135469) teaches a device in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746